1
                                                            JS-6
2
3
4
5
6
7                  UNITED STATES DISTRICT COURT
8                CENTRAL DISTRICT OF CALIFORNIA
9                            WESTERN DIVISION
10
11   GUY A. SHAKED INVESTMENTS
     LTD. AND DAFNI HAIR             Case No. 2:19-cv-10590-AB-AGR
12   PRODUCTS, LTD.
                                     [PROPOSED] ORDER FOR
13             Plaintiffs,           PERMANENT INJUNCTION
14       v.
15   ELEGANTE BEAUTY DISCOUNT
     CENTER INC.,
16
               Defendant.
17
18
19
20
21
22
23
24
25
26
27
28

                                     1
 1         Plaintiffs Guy A. Shaked Investments Ltd. and Dafni Hair Products, Ltd.
 2 (“Plaintiffs”) and Defendant Elegante Beauty Discount Center Inc. (collectively,
 3 “the parties”) have agreed to the below injunction. For good cause shown, IT IS
 4 HEREBY ORDERED that:
 5         1.     Elegante Beauty Discount Center Inc. and its parents, subsidiaries,
 6 affiliates, officers, directors, agents, servants, employees, attorneys, successors and
 7 assigns, and all others in active concert or participation with any of the foregoing
 8 are hereby enjoined, pursuant to 35 U.S.C. § 283 and Fed. R. Civ. P. 65(d), from
 9 making, using, distributing, shipping, advertising, marketing, offering to sell, or
10 selling within the United States, or importing into the United States, the
11 “Chromatique Professional Hot Straightening Brush,” any other heated
12 straightening brush, and any other product that infringes U.S. Patents No.
13 D817,007, 9,578,943, 9,591,906, and/or 9,877,562 (collectively, the “Patents-In-
14 Suit”), either alone or in combination with any other product, including direct or
15 indirect infringement, including contributing to and/or inducing infringement,
16 including assisting, aiding, or abetting any other person or business entity in
17 engaging in or performing any of the activities referred to in this paragraph, or
18 delivering any such products and/or devices in or from the United States, and/or as
19 prohibited by 35 U.S.C. §1 et seq., to any customer under any existing contract or
20 agreement, until after the expiration of the latest to expire of the Patents-In-Suit;
21         2.     Within 14 days of issuance of this order Elegante Beauty Discount
22 Center Inc. will provide written notice of this injunction ordered herein to its
23 parents, subsidiaries, affiliates, officers, directors, agents, servants, employees,
24 attorneys, successors and assigns, and those persons in active concert or
25 participation with them, including any and all persons or entities who have
26 supplied Elegante Beauty Discount Center Inc. with any products covered by
27 Paragraph 1.
28         IT IS FURTHER ORDERED THAT Plaintiffs need not post a bond for the

                                                 2
1 injunctive relief ordered herein.
2        IT IS FURTHER ORDERED THAT this Court retains jurisdiction to
3 enforce this Order and any dispute arising therefrom.
4        SO ORDERED.
5
6 DATED: February 06, 2020
7
                                                Honorable André Birotte Jr.
8                                               United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
